DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2009/0050263), hereinafter Suzuki.
Regarding claims 1 and 4-5, Suzuki discloses a method/device and a composite material (a cured preform as in par. 0185) comprising a reinforced part reinforced against a load in a load direction along its length, and 
including (a) a core part (3a, 3b) which includes reinforcing fiber bundles oriented along the length (par. 0189-0194, Fig. 1-10, Figs. 9-10 most pertinent), and (b) a covering part formed by covering “a periphery” of the core part (3a, 3b) with a fiber sheet (70a, 70b) (Fig. 10) with a part of the fiber sheets constituting or “making up” the composite material thus only requiring a portion of the fiber sheets as to cover “a periphery” which is read as a portion at the outer portion of the core part under its broadest reasonable interpretation – and would still be met by “wound by” since a portion of the material covers the outer portion of the core material. As explained in par. 0140, the filler material is comprised of a shaped fiber bundle, while par. 0130 explains that the layered strips are made up of fiber cloths. 
Suzuki discloses a device including a molding tool which forms the composite material by drawing the reinforcing fibers and the fiber sheet along the drawing direction which is the same direction as the load direction (Fig. 9), and includes a core part guide part (20a) (filler shaping unit) for bundling and guiding the reinforcing fibers as to form the core part (par. 0193) and a covering part guide part (uniting unit 40a) for guiding the fiber sheet as to cover the periphery of the core part (see Figs. 5 and 10). 
Suzuki further discloses a method comprising a pultrusion step by drawing reinforcing fibers (12a-12b, 5a-5b) (fiber bundles from filler material rolls) and a fiber sheet (11d-11g, 4e-4g) (layered strips from layered strip rolls) (par. 0202) along the length/drawing direction which is the same as the load bearing direction above, and covering a periphery of the core part with a fiber sheet (Fig. 9-10, par. 0189-0208, with 0205-0208 most pertinent to the covering) while the core part is formed by bundling the reinforcing fibers (par. 0192-0193 uses a shaping unit as to bundle the fibers into the desired shape). 
Regarding claim 2, Suzuki discloses the subject matter of claim 1, and this limitation is interpreted in view of Applicant’s Fig. 1, but is noted is not limited by what is shown in Fig. 1. However, claims 1-2 do not require any particular structure of the product being formed other than being reinforced in a “load” direction, and having a core part and a covering part as required in claim 1 above which is met above. 
Additionally, “a cross section taken along a plane orthogonal to the load direction” can be drawn as any one of an infinite number of cross sections along the length (load direction) of the composite. 
As such, “a neutral axis extending in a predetermined direction is set to be a first neutral axis” and “a neutral axis extending in a direction orthogonal to the first neutral axis is set to be a second neutral axis” are both variable with respect to an infinite number of possible options. The second axis would be variable based on the position of the first chosen axis. As such, the disclosure above would be considered to meet this claim limitation as drafted since these axes inherently exist in a virtual space for any given product being compared with the claim. 
However, additionally or alternatively, Suzuki, Fig. 8 shows a similar “H” (viewed sideways) or “I” type of configuration as shown in Applicant’s Fig. 1. The same set of axes can be drawn onto Fig. 8 with the reinforcement shown at the top part of Fig. 8 being “a part farthest from an intersection of the first neutral axis and the second neutral axis” as drawn on Applicant’s Fig. 1.   
Regarding claim 3, Suzuki discloses the subject matter of claim 1, and further discloses that the reinforced part is provided at a corner portion which is bent in a cross section taken along a plane orthogonal to the load direction (Figs. 8 and 10). Compare Suzuki, Fig. 8 at element PF4 and specifically B4 and B5, with Applicant’s Fig. 1 at element 22 (Suzuki, par. 0217 explains that PF2 is the same as PF4). 
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference does not teach the elements as arranged in the claims as amended. 
Examiner points out that the scope of the claimed subject matter in claim 5 is most limited as the method claim. Product claim 1 is not limited by the process in which it is produced except for by the structure implied by the recited steps (see MPEP 2113). Apparatus claim 4 is not limited by the material or article worked upon by the claimed apparatus (see MPEP 2114-2115). The scope of the claims has been changed most notably in that the language “cover the periphery” or “covered” has been changed to “wound by” with respect to a portion of the fiber sheets and a portion of a covering part. Method claim 5 does not positively recite a “winding” step but just states that “the core part is wound by the part of the fiber sheets while the core part is formed by bundling the reinforcing fibers” and the claim only specifically requires a part of the fiber sheets and so any portion of the fiber sheets against the outside of what is read as the “core material” would meet this limitation as drafted. The pultrusion occurs as the core part is “wound by” the covering part as to at least partially cover the core part.   
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “core part” as fully defined in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that the specification teaches a gap part (22) and separately, a “core part” (24). The claims describe “the core part is wound by the part of the fiber sheets” and “a part of the fiber sheets constituting the composite material” – and both of these parts are shown in the specification as being “wound by part of the fiber sheets” as outlined above. Examiner notes that the Suzuki prior art reference’s “core part” maps more clearly to the specification’s “gap part” but this is not a limitation that is read into the claims; and thus either the “gap part” or the “core part” as in the specification could be read in the prior art as the claimed “core part” since it has all of the required limitations as are currently listed specifically in the claims. 
It seems that if “a periphery” is further defined in the claims (i.e., as shown in Applicant’s Fig. 1), it would overcome this rejection. However, additionally, the bundle shape of the core part could also be changed to require a cylindrical/circular cross-section as shown in Fig. 1 to overcome this rejection as the applied “bundles” are in a different shape than the specification’s “core part” (24) (as shown in Applicant’s Fig. 1). As such, the rejections are maintained as outlined above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742